DETAILED ACTION
Claims 1-24 and 31-37 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-24 and 31-37 in the reply filed on 10/17/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the decompressor and the selector unit being configured, in combination, for operating on compressed sector data as retrieved from the compressed computer memory in response to the sector request to obtain read request response data from said compressed sector data using the address and a size of said physical memory access request, and to return the obtained read request response data in decompressed form to a source of said physical memory access request being a read request; and
the sector merge unit and the compressor being configured, in combination, for merging data of said compressed sector data as retrieved from the compressed computer memory in response to the sector request with data in said physical memory access request to obtain sector-based write request data using the address and size of said physical memory access request being a write request, and”
The language is confusing. The claim as written states “said physical memory access request being” both a read request and a write request, which could be interpreted as the physical memory access request being a read-modify-write request. However, [00155] of the applicant’s specification state original requests may be read requests or write requests, and different operations are performed dependent on the type of request. It is unclear if the applicant is claiming: the operations of the decompressor, selector unit, sector merge unit and compressor are performed for any physical memory access request, or certain operations of the decompressor and selector unit are performed when the request is a read request and certain operations of the sector merge unit and compressor are performed when the memory request is a write request. If the claim is meant to be interpreted as the latter option, it is unclear if all claimed operations of the decompressor and selector unit are performed only when the memory access request is a read request, or if the returning of the data is performed specifically for read requests while the obtaining of compressed sector data is performed for any memory access request. The claim states “operating on compressed sector data as retrieved from the compressed computer memory in response to the sector request to obtain read request response data from said compressed sector data using the address and a size of said physical memory access request”, which does not state the obtaining is performed in response to a read requests specifically, then continues “to return the obtained read request response data in decompressed form to a source of said physical memory access request being a read request”. It is unclear if all claimed operations of the sector merge unit and compressor are only performed when the memory access request is a write request. The claim states “merging data of said compressed sector data as retrieved from the compressed computer memory in response to the sector request with data in said physical memory access request”, which does not state the merging is performed in response to a write requests specifically, then “to obtain sector-based write request data using the address and size of said physical memory access request being a write request”. Claims 12 and 31 contain similar limitations to claim 1, and are rejected for at least the same reasons as claim 1. Claims 2-11 depend from claim 1, and are rejected for at least the same reasons as claim 1. Claims 13-22 depend from claim 12, claims 32-37 depend from claim 31, and are rejected for at least the same reasons as claims 12 and 31 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. Patent No. 10496335) in view of Seo et al. (U.S. PGPub No. 2015/0149739) in view of Sen et al. (U.S. PGPub No. 2019/0235759).

Claim 1 
Khan (10496335) teaches:
A device for accessing compressed computer memory residing in physical computer memory, the device comprising: FIG. 1 system 100 and storage media 116
an address translation unit; FIG. 1 and Col. 16 line 49-57 address translation engine 120
a compressed address calculator unit; FIG. 8 and Col. 16 lines 21-27 object lookup table
a sector request unit; […] FIG. 1 and Col. 9 line 8-18 program control logic 124 controls the programming sequence performed when data is written to or read from storage media 116
[…] the address translation unit, the compressed address calculator unit and the sector request unit being configured, in combination, for converting a physical memory access request to a sector-based compressed memory request, wherein: a sector id is extracted automatically using an address of said physical memory access request, said sector id is used to determine from sector-based translation metadata the location of a sector in the compressed computer memory, Col. 16 line 58 – Col. 17 line 3 host 101 generates a read command as an object definition command 600. The unique object ID [sector ID] for the object is also set in the read command
a compressed address and size of the determined sector are calculated, and Col. 16 line 49-57 the start LBA may be translated by the address translation engine 120 to determine the physical location of the object [compressed address]; Col. 17 line 4-24 the object ID is used to access object lookup table (of FIG. 8); Col. 16 lines 28-48 and FIG. 8 the unique object ID corresponds to an entry that contains LBA length, object size [analogous to calculating]
based on the compressed address and size, a sector request is made to the compressed computer memory; Col. 17 line 4-24 and FIG. 9 an object matching the unique Object ID is retrieved [analogous to a sector request], if the computation # of this object is different than the computation # of the request, the matching object is inverse transformed, then retransformed using the computation # specified in the command, and returned to the host
Khan does not explicitly teach performing an operation on data retrieved from compressed memory based on the address and size of the original request, and returning the data to the source in decompressed form 
Seo (2015/0149739) teaches:
a selector unit; […] a decompressor; […] P. 0082 and FIG. 1 control unit 12 and decompressing unit 19
[…] a compressed address and size of the determined sector are calculated, and based on the compressed address and size, a sector request is made to the compressed computer memory; P. 0080 when a read command with the address of a block or a cluster is received by the input and output interface 11, the control unit 12 acquires an actual data location [compressed address] corresponding to the address; P. 0076 first unit sized data (i.e. received with a write command, see FIG. 3 S31) is converted into a number of second unit sized data, where the second unit size could be a 512-byte sector; P. 0081 control unit 12 fetches [i.e. in response to a sector request] a compressed second unit sized data from the actual data location 
the decompressor and the selector unit being configured, in combination, for operating on compressed sector data as retrieved from the compressed computer memory in response to the sector request to obtain read request response data from said compressed sector data using the address and a size of said physical memory access request, and P. 0081-82 control unit 12 fetches compressed second unit sized data [compressed sector data] from the actual data location [compressed address], the data is decompressed by decompressing unit 19; P. 0078 second unit sized data is converted from the compressed data based on the second unit size [i.e. decompressed using size]
to return the obtained read request response data in decompressed form to a source of said physical memory access request being a read request; and P. 0082 the decompressed data is passed to control unit 12; P. 0084 control unit 12 converts the decompressed second unit sized data to first unit sized data, which is returned to the host
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Khan with performing an operation on data retrieved from compressed memory based on the address and size of the original request, and returning the data to the source in decompressed form taught by Seo
The motivation being saving storage space (See Seo P. 0086)
The systems of Khan and Seo do not explicitly teach merging the read compressed data from the sector request with data from the original memory access request when the original memory access request is a write request.
Sen (2019/0235759) teaches:
[…] a sector merge unit […] a compressor P. 0040 and FIG. 1 storage processor 120; P. 0047 storage processor 120 executes compression module 154
[…] the sector merge unit and the compressor being configured, in combination, for merging data of said compressed sector data as retrieved from the compressed computer memory in response to the sector request with data in said physical memory access request to obtain sector-based write request data using the address and size of said physical memory access request being a write request, and P. 0005 reading, from a non-volatile storage device, a compressed chunk [compressed sector data] that corresponds to a second half of the block of data, (ii) uncompressing the compressed chunk, (iii) merging the uncompressed chunk with the first chunk from the initial unaligned IO request [data in access request] to form a block with a size equal to the predetermined block size 
to store the obtained sector-based write request data as compressed sector data in the compressed computer memory. P. 0005 (iv) storing the block in the unaligned IO cache, (v) compressing the block, and (vi) writing the compressed block to the non-volatile storage device [compressed computer memory]
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Khan and Seo with the merging the read compressed data from the sector request with data from the original memory access request when the original memory access request is a write request taught by Sen
The motivation being reducing the burden on processing resources of the data storage system (See Sen P. 0040)
The systems of Khan, Seo and Sen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Khan and Seo with Sen to obtain the invention as recited in claim 1.

Claim 12
Khan (10496335) teaches:
A method for accessing compressed computer memory residing in physical computer memory, the method comprising: FIG. 1 storage media 116
converting a physical memory access request to a sector-based compressed memory request, wherein: 
a sector id is extracted automatically using an address of said physical memory access request, said sector id is used to determine from sector-based translation metadata the location of a sector in the compressed computer memory, Col. 16 line 58 – Col. 17 line 3 host 101 generates a read command as an object definition command 600. The unique object ID [sector ID] for the object is also set in the read command; FIG. 6 object definition command 600
a compressed address and size of the determined sector are calculated, and Col. 16 line 49-57 the start LBA may be translated by the address translation engine 120 to determine the physical location of the object [compressed address]; Col. 17 line 4-24 the object ID is used to access object lookup table (of FIG. 8); Col. 16 lines 28-48 and FIG. 8 the unique object ID corresponds to an entry that contains LBA length, object size [analogous to calculating]
based on the compressed address and size, a sector request is made to the compressed computer memory; […] Col. 17 line 4-24 and FIG. 9 an object matching the unique Object ID is retrieved [analogous to a sector request], if the computation # of this object is different than the computation # of the request, the matching object is inverse transformed, then retransformed using the computation # specified in the command, and returned to the host
Khan does not explicitly teach performing an operation on data retrieved from compressed memory based on the address and size of the original request, and returning the data to the source in decompressed form 
Seo (2015/0149739) teaches:
[…] a compressed address and size of the determined sector are calculated, and based on the compressed address and size, a sector request is made to the compressed computer memory […] P. 0080 when a read command with the address of a block or a cluster is received by the input and output interface 11, the control unit 12 acquires an actual data location [compressed address] corresponding to the address; P. 0076 first unit sized data (i.e. received with a write command, see FIG. 3 S31) is converted into a number of second unit sized data, where the second unit size could be a 512-byte sector; P. 0081 control unit 12 fetches [i.e. in response to a sector request] a compressed second unit sized data from the actual data location 
[…] operating on compressed sector data as retrieved from the compressed computer memory in response to the sector request to: 
obtain read request response data from said compressed sector data using the address and a size of said physical memory access request, and P. 0081-82 control unit 12 fetches compressed second unit sized data [compressed sector data] from the actual data location [compressed address], the data is decompressed by decompressing unit 19; P. 0078 second unit sized data is converted from the compressed data based on the second unit size [i.e. decompressed using size]
return the obtained read request response data in decompressed form to a source of said physical memory access request being a read request; and […] P. 0082 the decompressed data is passed to control unit 12; P. 0084 control unit 12 converts the decompressed second unit sized data to first unit sized data, which is returned to the host
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Khan with performing an operation on data retrieved from compressed memory based on the address and size of the original request, and returning the data to the source in decompressed form taught by Seo
The motivation being saving storage space (See Seo P. 0086)
The systems of Khan and Seo do not explicitly teach merging the read compressed data from the sector request with data from the original memory access request when the original memory access request is a write request.
Sen (2019/0235759) teaches:
[…] merging data of said compressed sector data as retrieved from the compressed computer memory in response to the sector request with data in said physical memory access request to: obtain sector-based write request data using the address and size of said physical memory access request being a write request, and  P. 0005 reading, from a non-volatile storage device, a compressed chunk [compressed sector data] that corresponds to a second half of the block of data, (ii) uncompressing the compressed chunk, (iii) merging the uncompressed chunk with the first chunk from the initial unaligned IO request [data in access request] to form a block with a size equal to the predetermined block size
store the obtained sector-based write request data as compressed sector data in the compressed computer memory. P. 0005 (iv) storing the block in the unaligned IO cache, (v) compressing the block, and (vi) writing the compressed block to the non-volatile storage device [compressed computer memory]
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Khan and Seo with the merging the read compressed data from the sector request with data from the original memory access request when the original memory access request is a write request taught by Sen
The motivation being reducing the burden on processing resources of the data storage system (See Sen P. 0040)
The systems of Khan, Seo and Sen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Khan and Seo with Sen to obtain the invention as recited in claim 12.

Claim 31
Khan (10496335) teaches:
A sector-based memory compression system, comprising a compressed memory; FIG. 1 system 100 and storage media 116
a device for accessing compressed computer memory residing in physical computer memory, wherein the device for accessing compressed computer memory comprises: FIG. 1 storage device 106
an address translation unit; FIG. 1 and Col. 16 line 49-57 address translation engine 120
a compressed address calculator unit; FIG. 8 and Col. 16 lines 21-27 object lookup table
a sector request unit; […] FIG. 1 and Col. 9 line 8-18 program control logic 124 controls the programming sequence performed when data is written to or read from storage media 116
[…] the address translation unit, the compressed address calculator unit and the sector request unit being configured, in combination, for converting a physical memory access request to a sector-based compressed memory request, wherein: a sector id is extracted automatically using an address of said physical memory access request, said sector id is used to determine from sector-based translation metadata the location of a sector in the compressed computer memory, Col. 16 line 58 – Col. 17 line 3 host 101 generates a read command as an object definition command 600. The unique object ID [sector ID] for the object is also set in the read command; FIG. 6 object definition command 600
a compressed address and size of the determined sector are calculated, and Col. 16 line 49-57 the start LBA may be translated by the address translation engine 120 to determine the physical location of the object [compressed address]; Col. 17 line 4-24 the object ID is used to access object lookup table (of FIG. 8); Col. 16 lines 28-48 and FIG. 8 the unique object ID corresponds to an entry that contains LBA length, object size [analogous to calculating]
based on the compressed address and size, a sector request is made to the compressed computer memory; Col. 17 line 4-24 and FIG. 9 an object matching the unique Object ID is retrieved [analogous to a sector request], if the computation # of this object is different than the computation # of the request, the matching object is inverse transformed, then retransformed using the computation # specified in the command, and returned to the host
[…] a free memory management device. Col. 9 line 8-18 program control logic 124 may also perform garbage collection 
Khan does not explicitly teach performing an operation on data retrieved from compressed memory based on the address and size of the original request, and returning the data to the source in decompressed form 
Seo (2015/0149739) teaches:
[…] a selector unit; […] a decompressor, P. 0082 and FIG. 1 control unit 12 and decompressing unit 19
[…] a compressed address and size of the determined sector are calculated, and based on the compressed address and size, a sector request is made to the compressed computer memory; P. 0080 when a read command with the address of a block or a cluster is received by the input and output interface 11, the control unit 12 acquires an actual data location [compressed address] corresponding to the address; P. 0076 first unit sized data (i.e. received with a write command, see FIG. 3 S31) is converted into a number of second unit sized data, where the second unit size could be a 512-byte sector; P. 0081 control unit 12 fetches [i.e. in response to a sector request] a compressed second unit sized data from the actual data location
the decompressor and the selector unit being configured, in combination, for operating on compressed sector data as retrieved from the compressed computer memory in response to the sector request to obtain read request response data from said compressed sector data using the address and a size of said physical memory access request, and P. 0081-82 control unit 12 fetches compressed second unit sized data [compressed sector data] from the actual data location [compressed address], the data is decompressed by decompressing unit 19; P. 0078 second unit sized data is converted from the compressed data based on the second unit size [i.e. decompressed using size]
to return the obtained read request response data in decompressed form to a source of said physical memory access request being a read request, and P. 0082 the decompressed data is passed to control unit 12; P. 0084 control unit 12 converts the decompressed second unit sized data to first unit sized data, which is returned to the host
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Khan with performing an operation on data retrieved from compressed memory based on the address and size of the original request, and returning the data to the source in decompressed form taught by Seo
The motivation being saving storage space (See Seo P. 0086)
The systems of Khan and Seo do not explicitly teach merging the read compressed data from the sector request with data from the original memory access request when the original memory access request is a write request.
Sen (2019/0235759) teaches:
[…] a sector merge unit; […] a compressor, P. 0040 and FIG. 1 storage processor 120; P. 0047 storage processor 120 executes compression module 154
[…] the sector merge unit and the compressor being configured, in combination, for merging data of said compressed sector data as retrieved from the compressed computer memory in response to the sector request with data in said physical memory access request to obtain sector-based write request data using the address and size of said physical memory access request being a write request, and P. 0005 reading, from a non-volatile storage device, a compressed chunk [compressed sector data] that corresponds to a second half of the block of data, (ii) uncompressing the compressed chunk, (iii) merging the uncompressed chunk with the first chunk from the initial unaligned IO request [data in access request] to form a block with a size equal to the predetermined block size
to store the obtained sector-based write request data as compressed sector data in the compressed computer memory; and […] P. 0005 (iv) storing the block in the unaligned IO cache, (v) compressing the block, and (vi) writing the compressed block to the non-volatile storage device [compressed computer memory]
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Khan and Seo with the merging the read compressed data from the sector request with data from the original memory access request when the original memory access request is a write request taught by Sen
The motivation being reducing the burden on processing resources of the data storage system (See Sen P. 0040)
The systems of Khan, Seo and Sen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Khan and Seo with Sen to obtain the invention as recited in claim 31.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verrilli et al. (U.S. PGPub No 2017/0286308) in view of Lee et al. (U.S. PGPub No. 2018/0088812)

Claim 23
Verrilli (2017/0286308) teaches:
A method for accessing compressed computer memory residing in physical computer memory, the method comprising: FIG. 4 and P. 0035 LLC 412
representing compressed memory blocks as sectors, wherein all sectors contain a fixed number of compressed memory blocks, have a fixed logical size in the form of the fixed number of compressed memory blocks, and have varying physical sizes in the form of the total size of data stored in the respective compressed memory blocks; P. 0034, 0037 and FIG. 4 each LLC line 424 [sector] contains the same number (X) of sub-lines [blocks], each sub-line stores compressed data; P. 0042 compressed data cannot straddle sub-line regions; P. 0053 each sub-line may be a different length
providing sector-based translation metadata to keep track of the sectors within a compressed memory page; P. 0046, 0048 and FIG. 4 master table entries 432(0)-432(Y) store offset and length values [translation metadata] for each of the sub-lines within LLC lines 424 [sectors]; P. 0035 LLC 412 [page] comprises a plurality of LLC lines 424(0)-424(Y)
receiving a physical memory access request comprising an address in the physical computer memory; P. 0045 a read request 414 containing memory address 416 from the cache 110 is received
Verrilli does not explicitly teach using the address of the request to derive a block index, using the fixed size of a sector to find the sector ID, and locating the requested data using the identified sector and the address of the request.
Lee (2018/0088812) teaches:
[…] receiving a physical memory access request comprising an address in the physical computer memory; P. 0137 and FIG. 16 host 100 sends a read operation containing starting logical block address SLBA [address of request] and size information in 622; P. 0136 in the example of FIG. 16 4 KB of data is read from logical page address ADDR7
using the address in the physical memory access request to derive a memory block index; using the memory block index and the fixed logical size of the sectors to determine a sector id; P. 0109 and FIG. 9A the SLBA is obtained by page offset PG_OFS + total number of sectors of a physical page + the sector offset SEC_OFS [sector id]. Each page [sector] contains 8 sectors. The SLBA may map to block 28 [block index]; P. 0138 and FIG. 16 storage controller 300 identifies the read starts from sector 28 [analogous to block index] of an identified stripe
using the sector-based translation metadata to locate a sector having the sector id in the compressed memory page; and FIG. 9A and P. 0101 table 135 [metadata] stores logical page addresses, page offset PG_OFS, sector offset SEC_OFS and a sector number NUM_SEC for a single stripe [page]. It is obvious the page offset PG_OFS [sector id] could be determined from the block number using table 135
using the address of the physical memory access request to locate the requested data within said sector. P. 0138 controller 300 reads four sectors starting from the 28th sector based on the SLBA [address of request] and size information; FIGs. 9B & 9A and P. 0102 ADDR7 corresponds to four sectors within page PG_OFS3 [sector]  
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Verrilli with using the address of the request to derive a block index, using the fixed size of a sector to find the sector ID, and locating the requested data using the identified sector and the address of the request taught by Lee
The motivation being simplifying the mapping table in the storage device (See Lee P. 0157)
The systems of Verrilli and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Verrilli with Lee to obtain the invention as recited in claim 23.

Claim 24
Verrilli (2017/0286308) teaches:
A device for accessing compressed computer memory residing in physical computer memory, the device comprising: FIG. 4 and P. 0035 CMC 204 is coupled to LLC 412
means for representing compressed memory blocks as sectors, wherein all sectors contain a fixed number of compressed memory blocks, have a fixed logical size in the form of the fixed number of compressed memory blocks, and have varying physical sizes in the form of the total size of data stored in the respective compressed memory blocks; P. 0034, 0037 and FIG. 4 each LLC line 424 [sector] contains the same number (X) of sub-lines [blocks], each sub-line stores compressed data; P. 0042 compressed data cannot straddle sub-line regions; P. 0053 each sub-line may be a different length
 means for providing sector-based translation metadata to keep track of the sectors within a compressed memory page; P. 0046, 0048 and FIG. 4 master table entries 432(0)-432(Y) store offset and length values [translation metadata] for each of the sub-lines within LLC lines 424 [sectors]; P. 0035 LLC 412 [page] comprises a plurality of LLC lines 424(0)-424(Y)
means for receiving a physical memory access request comprising an address in the physical computer memory; […] P. 0045 a read request 414 containing memory address 416 from the cache 110 is received
Verrilli does not explicitly teach using the address of the request to derive a block index, using the fixed size of a sector to find the sector ID, and locating the requested data using the identified sector and the address of the request.
Lee (2018/0088812) teaches:
[…] means for receiving a physical memory access request comprising an address in the physical computer memory; P. 0137 and FIG. 16 host 100 sends a read operation containing starting logical block address SLBA [address of request] and size information in 622; P. 0136 in the example of FIG. 16 4 KB of data is read from logical page address ADDR7
means for using the address in the physical memory access request to derive a memory block index; means for using the memory block index and the fixed logical size of the sectors to determine a sector id; P. 0109 and FIG. 9A the SLBA is obtained by page offset PG_OFS + total number of sectors of a physical page + the sector offset SEC_OFS [sector id]. Each page [sector] contains 8 sectors. The SLBA may map to block 28 [block index]; P. 0138 and FIG. 16 storage controller 300 identifies the read starts from sector 28 [analogous to block index] of an identified stripe
means for using the sector-based translation metadata to locate a sector having the sector id in the compressed memory page; and FIG. 9A and P. 0101 table 135 [metadata] stores logical page addresses, page offset PG_OFS, sector offset SEC_OFS and a sector number NUM_SEC for a single stripe [page]. It is obvious the page offset PG_OFS [sector id] could be determined from the block number using table 135
means for using the address of the physical memory access request to locate the requested data within said sector. P. 0138 controller 300 reads four sectors starting from the 28th sector based on the SLBA [address of request] and size information; FIGs. 9B & 9A and P. 0102 ADDR7 corresponds to four sectors within page PG_OFS3 [sector]  
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Verrilli with using the address of the request to derive a block index, using the fixed size of a sector to find the sector ID, and locating the requested data using the identified sector and the address of the request taught by Lee
The motivation being simplifying the mapping table in the storage device (See Lee P. 0157)
The systems of Verrilli and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Verrilli with Lee to obtain the invention as recited in claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vishniac et al. (U.S. PGPub No. 2014/0258650) teaches a memory access request for a compressed block specifying a block identifier, offset and length. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133